 1

 2

 3

 4

 5

 6                       UNITED STATES DISTRICT COURT
 7                               EASTERN DISTRICT OF CALIFORNIA
 8

 9   VICTOR RODRIGUEZ, et al.,               Case No. 1: 18-cv-00252-LJO-SAB
10                     Plaintiffs,           SCHEDULING ORDER (Fed. R. Civ. P 16)
11                                           Conditional Certification Deadline:
                                                   Motion Filing: December 21, 2018
12          v.                                     Opposition: January 25, 2019
                                                   Reply: February 8, 2019
13
     M.J. BROTHERS, INC., et al.,
14
                       Defendants.
15

16

17          I.     Date of Scheduling Conference
18          The Scheduling Conference was held on October 1, 2018.
19          II.    Appearances of Counsel
20          Enrique Martinez telephonically appeared on behalf of Plaintiffs.
21          Patrick Moody telephonically appeared on behalf of Defendants.
22          III.   Consent to Magistrate Judge
23          Plaintiffs have consented to proceed before the magistrate judge. Defendants have not
24   filed a consent or decline form. Pursuant to 28 U.S.C. § 636(c), to the parties who have not
25   consented to conduct all further proceedings in this case, including trial, before United States
26   Magistrate Judge Stanley A. Boone, you should be informed that because of the pressing
27   workload of United States district judges and the priority of criminal cases under the United
28


                                                    1
 1   States Constitution, you are encouraged to consent to magistrate judge jurisdiction in an effort to

 2   have your case adjudicated in a timely and cost effective manner. Presently, when a civil trial is

 3   set before Judge O'Neill, any criminal trial set which conflicts with the civil trial will take

 4   priority, even if the civil trial was set first. Continuances of civil trials under these circumstances

 5   may no longer be entertained, absent a specific and stated finding of good cause, but the civil trial

 6   may instead trail from day to day or week to week until the completion of either the criminal case

 7   or the older civil case. The parties are advised that they are free to withhold consent or decline

 8   magistrate jurisdiction without adverse substantive consequences.

 9          IV.     Conditional Certification

10          The parties have agreed to a phased approach to this action. This first phase shall relate to

11   conditional certification of an FLSA class. Any motions for conditional certification shall be

12   filed on or before December 21, 2018. Opposition to the motion for conditional certification

13   shall be filed on or before January 25, 2019. A reply, if any, shall be filed on or before

14   February 8, 2019. Hearing on the motion shall be set pursuant to the Local Rules of the Eastern

15   District of California before United States Magistrate Judge Stanley A. Boone.

16          V.      Pre-Trial Motion Schedule

17          Unless prior leave of Court is obtained at least seven (7) days before the filing date, all

18   moving and opposition briefs or legal memorandum in civil cases shall not exceed twenty-five

19   (25) pages. Reply briefs filed by moving parties shall not exceed ten (10) pages. Before

20   scheduling any motion, the parties must comply with all requirements set forth in Local Rule 230

21   and 251.

22          A.      Non-Dispositive Pre-Trial Motions

23          Non-dispositive motions are heard on Wednesdays at 10:00 a.m., before United States

24   Magistrate Judge Stanley A. Boone in Courtroom 9. In scheduling any non-dispositive motion,

25   the Magistrate Judge may grant Applications for an Order Shortening Time pursuant to Local

26   Rule 144(e). However, if counsel does not obtain an Order Shortening Time, the Notice of

27   Motion must comply with Local Rule 251.

28          Counsel may appear and argue non-dispositive motions by telephone, providing a written


                                                       2
 1   request to so appear is made to the Magistrate Judge’s Courtroom Clerk no later than three (3)

 2   court days before the noticed hearing date. In the event that more than one attorney requests to

 3   appear by telephone, then it shall be the obligation of the moving party(ies) to arrange and

 4   originate a conference call to the court.

 5          Discovery Disputes: If a motion is brought under Fed. R. Civ. P. 37, the parties must

 6   prepare and file a Joint Statement re Discovery Disagreement (“Joint Statement”) as required by

 7   Local Rule 251. The Joint Statement must be filed seven (7) calendar days before the scheduled

 8   hearing date. Courtesy copies of all motion-related documents, declarations, and exhibits must be

 9   delivered to the Clerk’s Office by 10:00 a.m. on the fourth court day prior to the scheduled

10   hearing date. Motions will be removed from the court’s hearing calendar if the Joint Statement is

11   not timely filed or if courtesy copies are not timely delivered. In order to satisfy the meet and

12   confer requirement set forth in Local Rule 251(b), the parties must confer and talk to each other

13   in person, over the telephone or via video conferencing before the hearing about the discovery

14   dispute. The Court may issue sanctions against the moving party or the opposing party if either

15   party fails to meet and confer in good faith.

16          B.      Dispositive Pre-Trial Motions

17          Motions for Summary Judgment or Summary Adjudication: Prior to filing a motion for

18   summary judgment or motion for summary adjudication, the parties are ORDERED to meet, in

19   person or by telephone, and confer to discuss the issues to be raised in the motion.

20          The purpose of the meeting shall be to: 1) avoid filing motions for summary judgment

21   where a question of fact exists; 2) determine whether the respondent agrees that the motion has

22   merit in whole or in part; 3) discuss whether issues can be resolved without the necessity of

23   briefing; 4) narrow the issues for review by the court; 5) explore the possibility of settlement

24   before the parties incur the expense of briefing a summary judgment motion; and 6) to arrive at a

25   Joint Statement of Undisputed Facts.

26          The moving party shall initiate the meeting and provide a draft of the Joint Statement of

27   Undisputed Facts. In addition to the requirements of Local Rule 260, the moving party shall

28   file a Joint Statement of Undisputed Facts.


                                                      3
 1             In the Notice of Motion, the moving party shall certify that the parties have met and

 2   conferred as ordered above or set forth a statement of good cause for the failure to meet and

 3   confer.

 4             VI.    Compliance with Federal Procedure

 5             All counsel are expected to familiarize themselves with the Federal Rules of Civil

 6   Procedure and the Local Rules of the Eastern District of California, and to keep abreast of any

 7   amendments thereto.       The Court must insist upon compliance with these Rules if it is to

 8   efficiently handle its increasing case load and sanctions will be imposed for failure to follow the

 9   Rules as provided in both the Federal Rules of Civil Procedure and the Local Rules for the

10   Eastern District of California.

11             Additional requirements and more detailed procedures for courtroom practice before

12   United States Magistrate Judge Stanley A. Boone can be found at the United States District Court

13   for the Eastern District of California’s website (www.caed.uscourts.gov) under Judges; United

14   States Magistrate Judge Stanley A. Boone (SAB).           In the area entitled “Case Management

15   Procedures,” there is a link to “Standard Information.” All parties and counsel shall comply with

16   the guidelines set forth therein.

17             VII.   Effect of this Order

18             The foregoing order represents the best estimate of the court and counsel as to the agenda

19   most suitable to dispose of this case. The trial date reserved is specifically reserved for this case.

20   If the parties determine at any time that the schedule outlined in this order cannot be met, counsel

21   are ordered to notify the court immediately of that fact so that adjustments may be made, either

22   by stipulation or by subsequent status conference.

23             Stipulations extending the deadlines contained herein will not be considered unless

24   they are accompanied by affidavits or declarations, and where appropriate attached

25   exhibits, which establish good cause for granting the relief requested. The parties are

26   advised that due to the impacted nature of civil cases on the district judges in the Eastern

27   District of California, Fresno Division, that stipulations to continue set dates are disfavored

28   and will not be granted absent good cause.


                                                       4
 1            Lastly, should counsel or a party appearing pro se fail to comply with the directions

 2   as set forth above, an ex parte hearing may be held and contempt sanctions, including

 3   monetary sanctions, dismissal, default, or other appropriate judgment, may be imposed

 4   and/or ordered.

 5
     IT IS SO ORDERED.
 6

 7   Dated:     October 1, 2018
                                                     UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                                    5
